DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al., (US Pat. 11,393,456, filed on 2020-06-26).
Regarding claim 1, Guo discloses a method, comprising:
 executing, using a virtual agent, one or more tiers of a plurality of tiers of machine learning analysis to identify a desired action to be performed based on a user command, the user command being received from an external computing device (Figs. 1, 6, 7, 10, Col. 32, lines 16-65, Col. 36, lines 26-54, receiving a user command from a device and executing a user command by using the trained neural network which has a plurality of layers); 
responsive to the one or more tiers of the plurality of tiers of machine learning analysis identifying a plurality of actions associated with the user command, determining a series of inquiries to present via the external computing device, wherein each inquiry of the series of inquiries is selected based on a number of actions associated with each inquiry, and wherein each subsequent inquiry in the series of inquires is based on a user response to a preceding inquiry (Col. 21, line 61-Col 22, line 53, determining a series of skills to provide computer-generated speech indicating how the skill 290 recommends the system solicit further information needed by the skill); 
identifying, based on responses to the series of inquiries, the desired action to be performed (Col. 28, line 32-54, “The user-provided indication may be an audible indication or a tactile indication (e.g., activation of a virtual button or input of text via a virtual keyboard). In response to receiving the user-provided indication, the system may provide the transactional skill 290 with data corresponding to the indication”); and 
executing the desired action to be performed Col. 28, line 32-54, executing the command based on the user-provided indication).
Regarding claim 2, Guo discloses the method of claim 1, and Guo further discloses:
wherein each inquiry of the series of inquiries comprises a plurality of options presented to the user (Col. 21, line 61-Col 22, line 53, an example of series of skills 1-3).
Regarding claim 3, Guo discloses the method of claim 2, and Guo further discloses:
wherein a number of options presented in the plurality of options presented to the user is based on a current usage setting of the external computing device or a user profile (Col 24, lines 1-4, Col. 30, lines 42-20, determining skill based on user profile data).
Regarding claim 4, Guo discloses the method of claim 2, and Guo further discloses:
wherein a number of options presented in the plurality of options presented to the user is between two and five options (Col. 21, line 61-Col 22, line 53, an example of three options of skills).
Regarding claims 8-11, claims 8-11 are corresponding system claims to method claims 1-4. Therefore, claims 8-11 are rejected using the same rationale as applied to claims 1-4.  
Regarding claims 15-17, claims 15-17 are corresponding medium claims to method claims 1-3. Therefore, claims 15-17 are rejected using the same rationale as applied to claims 1-3.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo et al., (US Pat. 11,393,456, filed on 2020-06-26) in view of Gruber et al., (US Pub. 2012/0022872).
Regarding claim 5, Guo discloses the method of claim 2.
Guo does not explicitly teach, however, Gruber does explicitly teach:
wherein the plurality of options includes a combination of substantive options and a null option, and the method further comprise repeating a same inquiry with a new set of substantive options responsive to receiving a selection of the null option (Figs. 6A-6C, [0199] generating spoken output to inform the user of available options, such as sending, canceling, reviewing, or changing the message).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Spoken language understanding system as taught by Guo with the method and system of presenting option to the user to provide different types of advantages and/or benefits to different entities interacting with multimodal virtual assistant with hands-free interaction (Gruber, [0105]).
Regarding claim 12, claim 12 is corresponding system claims to method claim 5. Therefore, claim 12 is rejected using the same rationale as applied to claim 5.  
Regarding claim 18, claim 18 is corresponding medium claims to method claim 5. Therefore, claim 18 is rejected using the same rationale as applied to claim 5.  
Claims 6, 7, 13, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo et al., (US Pat. 11,393,456, filed on 2020-06-26) in view of Sieracki (US Pat. 9691395).
Regarding claim 6, Guo discloses the method of claim 1.
Guo does not explicitly teach, however, Sieracki does explicitly teach:
wherein determining the series of inquiries to present via the external computing device comprises selecting an inquiry from among the plurality of inquiries that yields a fewest number of actions (Col. 34, line 30 – Col. 35, line 12, “All possible features are paired together to find the line that intersects the division point and results in the fewest number of misclassifications of the data”). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Spoken language understanding system as taught by Guo with adapting Support Vector Machine derived processing as taught by Sieracki to achieve a small set of optimized discrimination features and to provide advantages the ability to distinguish signal segments (Sieracki, 34, lines 30-35).
Regarding claim 7, Guo in view of Sieracki discloses the method of claim 6.
Guo does not explicitly teach, however, Sieracki does explicitly teach:
wherein selecting the inquiry from among the plurality of inquiries that yields the fewest number of actions is based on a standard deviation of the number of options associated with each of the plurality of inquiries (Col. 34, line 30 – Col. 35, line 12, the weighting function employed is a Gaussian defined based on a standard deviation).
Regarding claims 13-14, claims 13-14 are corresponding system claims to method claims 6-7. Therefore, claims 13-14 are rejected using the same rationale as applied to claims 6-7.  
Regarding claims 19-20, claims 19-20 are corresponding medium claims to method claims 6-7. Therefore, claims 19-20 are rejected using the same rationale as applied to claims 6-7.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659